Exhibit 10.2
 
SUPPLEMENTAL RELEASE OF CLAIMS
 
This Supplemental Release of Claims (this "Supplemental Release") is entered
into by and between Robert E. Harrison (the "Executive") and Alliance One
International, Inc. (the "Company").
 
W I T N E S S E T H:
 
WHEREAS, the Executive was employed by the Company as its President and Chief
Executive Officer pursuant to the Amended and Restated Employment Agreement made
effective as of December 31, 2008, by and between the Company and the Executive
(the "Employment Agreement");
 
WHEREAS, the Executive was also a member of the Company's Board of Directors;
 
WHEREAS, subject to the terms and conditions of the Separation Agreement dated
December 14, 2010 between the Executive and the Company (the "Agreement"), the
Executive resigned from all positions with the Company and any of its
subsidiaries or affiliates and with the Company's Board of Directors; and
 
WHEREAS, the Executive and the Company desire to settle fully and finally any
differences, rights and duties arising between them in an amicable fashion.
 
NOW, THEREFORE, in consideration of the covenants, releases, representations and
mutual promises herein contained, and for other good and valid consideration,
the receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound, it is agreed as follows:
 
1.        Payments And Benefits.  In consideration for the Executive's execution
and non-revocation of (pursuant to Section 5(b) below) and compliance with the
terms and conditions set forth in this Supplemental Release, the Company will
provide the Executive with the following payments and benefits:
 
(a)           special health care benefits pursuant to Article 12.2(b) of the
Employment Agreement; and
 
(b)           reimbursement of life and disability insurance premiums actually
paid by Executive, pursuant to Article 12.2(c) of the Employment
Agreement.  Executive shall be solely responsible for procuring individual life
and disability insurance coverage after his coverage under the Company-sponsored
group life and group disability insurance ends on December 31, 2010.  Such
reimbursement will be made no later than the last day of the Executive's taxable
year following the taxable year in which the expense was incurred.
 
2.         Withholdings:  Any amount payable to the Executive will be less all
applicable federal, state and local withholding taxes and any other authorized
or legally required deductions.
 


 
 

--------------------------------------------------------------------------------

 




3.         Waiver and Release of all Claims.
 
(a)           The Executive, on behalf of himself and his successors, assigns,
executors and administrators, voluntarily, knowingly and willingly releases and
forever discharges the Company, together with its past and present parents,
subsidiaries, and affiliates, together with each of their officers, directors,
stockholders, partners, employees, agents, representatives, attorneys and
advisors and each of their subsidiaries, affiliates, estates, predecessors,
successors, and assigns (collectively, the "Releasees") from any and all rights,
claims, charges, actions, causes of action, complaints, sums of money, suits,
debts, covenants, contracts, agreements, promises, obligations, damages, demands
or liabilities of every kind whatsoever, in law or in equity, whether known or
unknown, suspected or unsuspected (collectively, "Claims") which the Executive
or the Executive's executors, administrators, successors or assigns ever had,
now has or may hereafter claim to have by reason of any matter, cause or thing
whatsoever:  (i) arising from the beginning of time up to the date the Executive
signs this Supplemental Release under any federal, state or local statute,
constitution, law or regulation, including, without limitation, the Age
Discrimination in Employment Act ("ADEA"), the Older Workers Benefit Protection
Act ("OWBPA"), the Americans with Disabilities Act of 1990, the Fair Labor
Standards Act, Title VII of the Civil Rights Act of 1964, the Employee
Retirement Income Security Act of 1974, the Sarbanes-Oxley Act of 2002, the
Worker Adjustment and Retraining Notification Act, the Rehabilitation Act of
1973, Executive Order 11246, the Family and Medical Leave Act of 1993, the
Genetic Information Nondiscrimination Act, the North Carolina Retaliatory
Employment Discrimination Act, North Carolina Equal Employment Practices Act,
the North Carolina Persons With Disabilities Protection Act and the North
Carolina Wage and Hour Act; (ii) relating to the Executive's hiring, employment
or cessation of employment with the Company or any of the Releasees, as well as
the circumstances thereof; and/or (iii) arising under or relating to any policy,
agreement, understanding or promise, written or oral, formal or informal,
between the Company and any of the Releasees and the Executive existing as of
the date the Executive signs this Supplemental Release, including, but not
limited to, the Employment Agreement.  This Section 3 does not waive or attempt
to waive (1) any Claims that cannot legally be waived; (2) any rights the
Executive may have to file a charge of discrimination with a federal or state
administrative agency; provided, however, that the Executive acknowledges and
agrees that, the Executive is not entitled to any personal recovery in any such
agency proceedings; (3) any Claims the Executive may have under the Agreement or
this Supplemental Release; and (4) any Claims the Executive may have to
indemnification pursuant to Article 18 of the Employment Agreement.
 
(b)           For the purpose of implementing a full and complete release, the
Executive understands and agrees that this release of claims is intended to
include all Claims, if any, which the Executive may have and which the Executive
does not now know or suspect to exist in the Executive's favor against the
Releasees and that this Supplemental Release extinguishes those
claims.  Accordingly, the Executive expressly waives all rights afforded by any
federal, state or local statute, constitution, law or regulation prohibiting,
limiting, or restricting the waiver of unknown claims.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
(c)           By signing this Supplemental Release, the Executive represents and
warrants that, as of the date Executive signs this Supplemental Release, the
Executive has not commenced or joined in any Claim whatsoever against any of the
Releasees arising out of or relating to any of the matters set forth in this
Section.
 
4.         No Further Rights Or Benefits.  The Executive acknowledges and agrees
that, other than as specifically provided above in this Supplemental Release or
in the Agreement, the Executive is not entitled to any compensation, rights or
amounts under the Employment Agreement or any contract, plan, policy or
practice, past or present, of the Company or any of the other Releasees.  Except
as set forth in this Supplemental Release and the Agreement, the Executive
acknowledges and agrees that, as of the date Executive signs this Supplemental
Release, the Executive shall not be eligible to participate or continue to
participate in any employee benefit plans or compensation arrangements of the
Company or any of the other Releasees or otherwise be entitled to any perquisite
or fringe benefit.
 
5.         Consideration and Revocation Period; Voluntary Agreement.  The
Executive understands and agrees that he is waiving his rights under the ADEA
and the OWBPA and, in accordance with those statutes, the Executive has been
informed and understands and agrees that:  (a) the Executive has twenty-one (21)
calendar days after receipt of this Supplemental Release to consider whether to
sign it; and (b) the Executive may revoke this Supplemental Release in writing
by providing notice in accordance with Section 15 of this Supplemental Release
at any time during the seven (7) calendar days after this Supplemental Release
is signed by the Executive, in which case none of the provisions of this
Supplemental Release will have any effect and the Executive will not be entitled
to the payments and benefits set forth in Section 1 of this Supplemental
Release.  The Executive has been advised to consult with an attorney of his
choice concerning the legal consequences of this Supplemental Release and he has
availed himself of this right.
 
6.         Confidentiality of Agreement.  Subject to Section 7 below, the
Executive agrees that this Supplemental Release and its terms and conditions are
confidential and that the Executive will not disclose the existence or terms of
this Supplemental Release to any third parties, other than to the Executive's
spouse, attorney, accountant, financial advisor or as required by law or may be
necessary to enforce this Supplemental Release.  Any disclosure to the
Executive's spouse, attorney, accountant or financial advisor shall be
conditioned on his or her agreement to keep this Supplemental Release and its
terms and conditions confidential and to not disclose the existence or terms of
this Supplemental Release to any other third parties.
 
7.         Responding to Legal Process.  Nothing in this Supplemental Release
shall prohibit the Executive from responding to a valid subpoena, court order or
similar legal process; provided, however, that prior to the Executive responding
to a valid subpoena, court order or similar legal process which may require the
disclosure of confidential information, the Executive shall provide the Company
with written notice of the subpoena, court order or similar legal process
sufficiently in advance of such
 


 
3

--------------------------------------------------------------------------------

 


 
disclosure to afford such entity a reasonable opportunity to challenge the
subpoena, court order or similar legal process.
 
8.         Entire Agreement.  Except as specifically provided herein, this
Supplemental Release and the Agreement constitute the complete, final and
exclusive embodiment of the entire agreement between the Executive and the
Company with regard to their subject matter.  It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations.  This Supplemental Release may not be modified or
amended except in a writing signed by both the Executive and a duly authorized
officer of the Company.  This Supplemental Release shall bind the heirs,
personal representatives, successors and assigns of both the Executive and the
Company, and inure to the benefit of both the Executive and the Company, their
heirs, successors and assigns.
 
9.         Representations.  The Executive acknowledges and agrees that, if the
Executive chooses to sign this Supplemental Release, that it is executed
voluntarily and without any duress or undue influence on the part of the
Company.  The Executive further acknowledges that:  (a) the Company has advised
Executive of Executive's right to consult with an attorney prior to executing
this Supplemental Release and that he has availed himself of this right; (b)
Executive has carefully read and fully understands all of the provisions of this
Supplemental Release; (c) Executive is entering into this Supplemental Release,
including the releases set forth in Section 3 of this Supplemental Release,
knowingly, freely and voluntarily in exchange for good and valuable
consideration; and (d) Executive has the full power, capacity and authority to
enter into this Supplemental Release.
 
10.         No Admission of Wrongdoing.  The Executive understands and
acknowledges that this Supplemental Release constitutes a compromise and
settlement of any and all potential disputed claims.  No action taken by the
Company hereto, either previously or in connection with this Supplemental
Release, shall be deemed or construed to be:  (a) an admission of the truth or
falsity of any potential Claims; or (b) an acknowledgment or admission by the
Company of any fault, improper conduct or liability whatsoever to the Executive
or to any third party on the part of the Company or any other Releasee.
 
11.         Reformation and Severability.  It is the intent of the Executive and
the Company that the provisions of this Supplemental Release be enforced to the
fullest extent permitted by law.  In case any provision of this Supplemental
Release shall be declared by a court or arbitrator of competent jurisdiction to
be invalid, illegal or unenforceable as written, the Executive and the Company
agree that the court or arbitrator shall modify and reform such provision to
permit enforcement to the greatest extent permitted by law.  In addition, if any
provision of this Supplemental Release shall be declared invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions of this Supplemental Release shall in no way be affected or impaired
thereby.
 


 
4

--------------------------------------------------------------------------------

 


 
12.         Governing Law.  This Supplemental Release shall be deemed to have
been entered into and shall be construed and enforced in accordance with the
laws of the State of North Carolina without regard to its conflicts of law
principles.  In the event a dispute arises out of or pertains to this
Supplemental Release, the Executive and the Company agree to use reasonable
efforts to resolve such dispute through negotiation.  In the event such dispute
cannot be settled through negotiation, the parties agree that any action or
proceeding instituted with respect thereto shall be commenced and maintained in
accordance with the arbitration provision pursuant to Article 24.2 of the
Employment Agreement, or as applicable, the Failure To Comply provision pursuant
to Article 13.7 of the Employment Agreement.
 
13.         Tax Advice and Information.  The Executive acknowledges that neither
of the Company or any of their representatives have provided the Executive with
any tax advice or tax-related representations concerning the payments provided
for in this Supplemental Release or any other aspect of this Supplemental
Release.  Further, the Executive understands and agrees that the Executive
should consult the Executive's own tax advisor(s) for any such tax advice or
information.  The parties acknowledge and agree that:  the form and timing of
the payments and benefits to be provided pursuant to this Supplemental Release
are intended to be exempt from or to comply with one or more exceptions to the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
and applicable Treasury Regulations thereunder ("Section 409A"), including the
requirement for a six-month suspension on payments to "specified employees" as
defined in Section 409A that are not otherwise permitted to be paid within the
six-month suspension period.  Notwithstanding any provision of this Supplemental
Release to the contrary, neither the Company nor any of the other Releasees
represent or warrant the tax treatment under any federal, state, local, or
foreign laws or regulations thereunder (individually and collectively referred
to as the "Tax Laws") of any payment or benefits contemplated by this
Supplemental Release including, but not limited to, when and to what extent such
payments or benefits may be subject to tax, penalties and interest under the Tax
Laws.
 
14.         Miscellaneous.  The title and captions used in this Supplemental
Release are for convenience only and are not to be construed in interpreting
this Supplemental Release.  This Supplemental Release and the provisions
contained in it shall not be construed or interpreted for or against either
party because that party drafted or caused that party's legal representative to
draft any of its provisions.  This Supplemental Release may be executed
simultaneously in counterparts, each of which shall be an original, but all of
which shall constitute but one and the same agreement.  Facsimile or electronic
copies of this Supplemental Release shall be of the same force and effect as the
original.
 
15.         Notices.  All notices, requests and other communications to any
party under this Supplemental Release shall be in writing and sent by personal
delivery or overnight courier to the address provided below as well as by
facsimile transmission if such information is provided below:
 


 
5

--------------------------------------------------------------------------------

 


 
(a)       If to the Executive:
 
Robert E. Harrison
7300 Haymarket Lane
Raleigh, North Carolina 27615


With a copy to:


Michael P. Bentzen
Hughes & Bentzen, PLLC
1100 Connecticut Ave. NW
Suite 340
Washington, D.C. 20036
Fax Number:  (202) 293-8973
 
(b)       If to the Company
 
Alliance One International, Inc.
Attention:  Robert A. Sheets, EVP, CFO and CAO
8001 Aerial Center Parkway
P.O. Box 2009
Morrisville, North Carolina 27560
Fax Number:  (919) 379-4132


With a copy to:


John P. Furfaro
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036-6522
Fax Number:  (917) 777-2624


And with a copy to:


Susanna Knutson Gibbons
Poyner Spruill LLP
301 Fayetteville Street
Suite 1900
Raleigh, NC 27601
Fax Number:  (919) 783-1075

 
16.         Attorney Fees.  In the event of the institution of legal proceedings
to enforce this Agreement pursuant to Section 12 or otherwise relating to the
Executive's employment, the prevailing party shall, in addition to any other
right or remedy, be entitled to reimbursement of such party's reasonable
attorneys' fees and expenses associated with any Claim upon which such party
prevails, including, but not limited to,
 


 
6

--------------------------------------------------------------------------------

 


 
the dismissal of any Claim, mediation, arbitration, or a final determination by
a court after which time for any appeal has lapsed.
 
*                                                      *                                                      *
 


 
7

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Executive and the Company have executed this
Supplemental Release as of the date indicated below.
 
 
Alliance One International, Inc.

 
By:
/s/ Robert A. Sheets
 
Name:
Robert A. Sheets
 
Title:
Executive Vice President &
   
Chief Financial Officer
 

 
 
 
 
/s/ Robert E Harrison
   
Robert E. Harrison
   

 
Date:
  12/14/10
 

 

 
 
8